Citation Nr: 1750950	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-13 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967 in the United States Navy. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In this case, the Veteran contends that his hypertension is secondary to his service-connected diabetes mellitus.  

The October 2013 VA examiner opined that the Veteran's hypertension was "not proximately due to or the result of" his diabetes mellitus, noting that his hypertension was diagnosed in 2004 and pre-dated his diabetes mellitus, which was diagnosed in 2009.  The VA examiner, however, did not provide an opinion as to whether the Veteran's hypertension was aggravated by his diabetes mellitus.  Therefore, the Board finds that a remand is required for a supplemental VA medical opinion.

In addition, the evidence indicates that the Veteran served in the waters offshore of Vietnam and is presumed to have been exposed to Agent Orange.  See August 2013 VA Memorandum.  In that regard an August 2013 VA memorandum found that "[b]ased on the facts gathered from the statement submitted by the [V]eteran and the [V]eteran's personnel file[,] there is no reasonable basis that indicates the [V]eteran did not do ashore while aboard the USS Bolster."   Id.  

Although hypertension is not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  In that regard, the National Academy of Sciences' (NAS) Institute of Medicine's Veterans and Agent Orange:  Update 2010 (2010 Update) concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  Thus, a VA medical opinion is also needed to address this issue.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain any outstanding VA treatment records.

2.  After obtaining any identified and outstanding records, refer the claims file to the VA examiner who conducted the October 2013 VA examination for hypertension for preparation of an addendum opinion.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  If an examination is necessary, one must be provided.  A thorough explanation for any opinion must be provided, including the medical bases and principles underlying his/her opinion.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).  The examiner must address the NAS Institute of Medicine's Veterans and Agent Orange:  Update 2010 (2010 Update), which concluded that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was aggravated by (that is, caused a permanent increased in severity that is beyond the normal progression of the disease) his diabetes mellitus.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the file since the Statement of the Case.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




